DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-12 & 15 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a deployment device configured to transition the engagement device into a retracted configuration by deforming the tape spring and the second tape spring to enclose a target object within the surface” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “coupling the engagement device to the target object in the retracted configuration of the tape spring by enclosing the target object within the surface” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “a plurality of actuations run sequentially in which a first set of actuations triggers a bend in each of the plurality of tape springs at a first location along a length of each tape spring and a second set of actuations .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Robinson (US Patent No. 6,655,637 B1), cited in previous Office Action, discloses an engagement device, a first, second and third inflatable fingers, a structure (dragsphere) as a surface between the plurality of fingers, an actuator, a deployment device to transition the fingers from a stored configuration to a deployed configuration to a retracted configuration where the fingers enclose a target object, and the fingers and dragsphere are inflated by an actuator.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647